Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 14, 2019

                                     No. 04-18-00806-CR

                                   Jose Pedro GALLEGOS,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2018-CVJ-001898-D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                        ORDER
       After we granted Appellant’s first motion for extension of time to file the brief,
Appellant’s brief was due on January 14, 2019. See TEX. R. APP. P. 38.6(a). Before the
extended due date, Appellant filed a motion for a thirty-day extension of time to file the brief.
       Appellant’s motion is GRANTED; the brief is due on February 13, 2019.

       Any further motion for extension of time to file Appellant’s brief will be disfavored.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court